Per Curiam:

The defendant in error moves the court to dismiss the petition, in error, upon the ground that the case was settled and signed without notice to her or her attorneys; and in support of the motion, M. K. & T. Rly. Co. v. Roach, 18 Kas. 592, and Weeks v. Medler, 18 id. 425, are cited. From the record it appears that the motion for a new trial was overruled, and judgment entered on October 8, 1885, when sixty days were allowed in which to make and serve a case for the supreme court. On November 30 an order was duly made, extending the time in which to make and serve the case to the 16th day of December, 1885. On December 4,1885, the attorney for the defendant in error acknowledged service of the case-made, and afterward suggested amendments. The case was settled and signed on the 14th day of December, 1885, and in the certificate the judge certified that the case was duly presented to him for signing and settling. It does not affirmatively appear in the record that the defendant in error was present, or had notice of the time when the case would be settled and signed. It does appear, however, that amendments were suggested by the defendant in error, some of which were allowed by the judge, and others disallowed. The reason that notice is required to be given to the defendant in error is, that he may appear and have the *100case-made amended in accordance with his suggestions. If the amendments suggested by the defendant in error are made by the judge, he cannot complain of the want of notice. Nor is there cause for complaint if the amendments disallowed are immaterial. We find that only a few of the amendments suggested by the defendant in error were disallowed, and that they were wholly unimportant. The cases cited, therefore, do not control, and the motion must be overruled. •